DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on January 12th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,501,907 and U.S. Patent No. 10,032,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Applicant’s Amendment and Argument
Applicant’s amendments filed on 12/14/2020 and 01/12/2021 have been acknowledged and have been entered.  Applicant’s amendment to independent claim 13 had obviated the 112(b) rejection indicated in the previous office action.  The terminal disclaimer filed on 01/12/2021 with respect to U.S. Patent No. 9,501,907 and U.S. Patent No. 10,032,341 has been approved and has been entered.  Thus, the non-statutory double patenting rejection of claims 1-5 and 7-12 over claims 1-11 of U.S. Patent No. 9,501,907 has been overcome and the non-statutory double patenting rejection of claims 1-12 over claims 1-19 of U.S. Patent No. 10,032,341 has been overcome.  Therefore, the final rejection mailed on 10/14/2020 has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph immediately following the title, under RELATED APPLICATIONS, line 2, after “October 19, 2016," please insert --now U.S. Patent No. 10,032,341, issued on July 24, 2018,--.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on December 14th, 2020 and January 12th, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “if the bonus award is less than an award associated with the game outcome that is generated by the random process, display only the first combination of symbols as the game outcome; and if the bonus award is greater than the award associated with the first combination of symbols in the pay table; reposition the displayed first combination of symbols to generate a second combination of symbols regardless of the random process; and provide a player of the electronic gaming device with the bonus award that corresponds to the award that is associated with the second combination of symbols in the pay table.”, as recited in independent claim 1, “if the 
Claims 2-4, 6-12, and 14-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.